Citation Nr: 0205875	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than May 10, 1993, 
for a grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
July 1957. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted the veteran entitlement to service 
connection for diabetes mellitus from May 10, 1993.

During the course of the veteran's appeal, his claims file 
was transferred to the RO in Winston-Salem, North Carolina.

In January 2001, the Board denied the veteran's claim.  
Thereafter, the veteran appealed the Board's decision, and in 
May 2001, the United States Court of Veterans Appeals (Court) 
ordered that the veteran's claim be remanded for compliance 
with the Veteran's Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The RO issued a rating decision in June 1986 determining 
that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
diabetes mellitus, and the veteran filed a notice of 
disagreement regarding service connection for diabetes 
mellitus in July 1986.

3.  The RO issued a statement of the case in July 1986 
regarding service connection for diabetes mellitus; the 
veteran did not submit a substantive appeal regarding the 
issue of service connection for diabetes mellitus, and the 
July 1986 decision became final.  

4.  Subsequent to the July 1986 rating decision becoming 
final, the veteran did not file a claim of service connection 
for diabetes mellitus earlier than May 10, 1993.

5.  In January 1995, the RO granted the veteran entitlement 
to service connection for diabetes mellitus effective May 10, 
1993.


CONCLUSION OF LAW

An effective date earlier than May 10, 1993, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for or a 
diagnosis of diabetes.  

The veteran filed a claim for diabetes in May 1962.  He 
stated that he had been treated for a strain in service in 
1957.  On his application for service-connected disability 
compensation, in response to a question as to physicians who 
had treated him after service, the veteran wrote none.  
Regarding persons other than physicians who knew facts about 
his sickness since service, the veteran wrote none.  

VA hospital records from June 1962 show a diagnosis of 
diabetes.  

The RO denied the veteran's claim for diabetes in August 
1962.  There is a letter in the claims folder informing the 
veteran of the denial.  

The veteran filed a claim for service connection for diabetes 
in January 1972.  He wrote that he was not treated in 
service, but that within 6 months after service, he came down 
with diabetes mellitus.  He wrote that Dr. R. M. treated him 
for diabetes in 1958.

In January 1972, Dr. Y. wrote that the veteran had had 
diabetes since the age of 21.  He wrote that a copy of the 
veteran's admission history and discharge physical could be 
obtained from the Lawrence Memorial Hospital.  

In a letter dated February 1972, the RO wrote that the 
veteran's claim was essentially a duplicate of a claim 
previously filed.  The RO wrote that since the veteran had 
not presented new and material evidence, no action on his 
duplicate claim would be taken.

The veteran filed a claim for diabetes received by the RO in 
February 1972.  

In a letter dated March 1972, the RO wrote that the veteran's 
claim was essentially a duplicate of a claim previously 
filed.  The RO wrote that since the veteran had not presented 
new and material evidence, no action on his duplicate claim 
would be taken.

In a March 1986 statement, the veteran asserted that he was 
filing a claim for service connection for his diabetes.  He 
stated that this condition occurred while on duty in 1957, 
and that it should have been noticed upon discharge.  The 
veteran stated that he did not receive a physical at 
discharge.   

In May 1986, the veteran submitted copies of treatment 
records dated from 1939 to 1977.  These records show that the 
veteran was admitted to a hospital for diabetes mellitus in 
December 1959.  A treatment record from August 1970 shows 
that the veteran gave a history of being a diabetic since 
1958.  

A VA examination from May 1986 shows that the veteran was 
diagnosed with diabetes mellitus, insulin dependent.  
According to the examination report, the veteran stated that 
he had been found to have diabetes in about 1957 when he was 
21.  It was reported that Dr. Y. treated the veteran for 
diabetes from 1970 to 1986.  

In June 1986, the RO determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim for service connection for diabetes.  The veteran 
submitted a notice of disagreement in July 1986, and a 
Statement of the Case was prepared in July 1986.  The veteran 
did not submit a Substantive Appeal.  

In a statement received by the RO on July 28, 1994, the 
veteran asserted that he wished to file a claim for service 
connection for diabetes mellitus.  He stated that he had 
received treatment for his diabetes at the VA Medical Centers 
in Fayetteville and Newington.  

The veteran attached a letter from Dr. R. M. dated July 1994, 
who wrote that after examining his records, he had determined 
that he veteran had a diagnosis of diabetes mellitus in June 
1958.  He wrote that since that time, the veteran had been 
under the care of various medical facilities.  

Copies of VA treatment records were submitted from 1993 and 
received in September 1994.  A treatment record dated May 10, 
1993, shows that the veteran was seen for diabetes.  

The veteran underwent a VA examination in December 1994.  
Diagnosis was insulin-dependent diabetes.  

By rating decision dated January 1995, the RO granted service 
connection for diabetes mellitus effective May 10, 1993

The veteran submitted a letter dated May 1995.  He wrote that 
when he submitted his claim in 1985 or 1986, he was told that 
he would be able to receive any money that was due him 
retroactive from the date of his claim, as soon as he proved 
his illness was service-connected.  He wrote that 
unfortunately it took longer than he expected to locate the 
doctor who diagnosed the illness.  He wrote that he believed 
that the money sent to him in the amount of $1200 was 
incorrect.  

In a statement dated February 1999, the veteran asserted that 
he should be granted service connection for diabetes back to 
1958 based on a letter from Dr. R. M. dated July 17, 1994.  

By rating decision dated June 1999, the RO denied the 
veteran's claim for an earlier effective date for service 
connection for diabetes mellitus.  

In a statement dated July 1999, the veteran asserted that he 
had diabetes in the military but was unaware as to what it 
was.  

In July 1999, Dr. Y. submitted treatment records for the 
period after 1971 showing treatment for diabetes mellitus.  
He wrote that records from 1958 to 1971 had been destroyed.  

The veteran was afforded a hearing before the RO in July 
1999, a transcript of which has been associated with the 
claims folder.  The veteran testified that he was told that 
his benefits would be approved going back to the original 
date of claim of 1962.  The veteran stated that he did not 
remember getting a denial for his 1962 claim.  

The veteran was afforded a hearing before a Board member in 
March 2000, a transcript of which has been associated with 
the claims folder.  He testified that he had first been 
diagnosed with diabetes in June 1958, but felt that he had 
been experiencing some of the symptoms of diabetes while he 
was still on active duty.  He stated that Dr. M. drew blood 
from him in June 1958 and discovered that he was diabetic, so 
transferred him to another doctor, Dr. Y.  He stated that he 
had been treated continuously for his diabetes since 1958.  
It was noted that the veteran had submitted claims in 1962 
and 1986 regarding diabetes.  He stated that he saw Dr. M. at 
a function in 1994, and asked him to send a letter.  He 
stated that he was told that if he could prove service 
connection, that he would be awarded retroactive payment back 
to the date of his claim.  


Analysis

The veteran has been informed of the information and evidence 
necessary to substantiate his claim, and he has been provided 
an opportunity to submit such information and evidence.  In 
the September 1999 Statement of the Case, the veteran was 
given information as to what was needed for his claim to 
succeed.  The veteran was also afforded a hearing before a 
hearing officer in September 1999, and a video hearing before 
a Board Member in March 2000.  The hearing in March 2000 
included a discussion of the nature of the evidence needed to 
establish a basis for the grant of an earlier effective date.  
The veteran was asked to provide any information he could 
regarding when he filed his applications for service 
connection and as to the dispositions of such claims.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained. 

In view of the development that has occurred in this case, 
the veteran and his attorney have been made aware of the 
information and evidence necessary to substantiate the claim 
for an earlier effective date, and they have been provided 
with information as to how to obtain assistance from VA in 
obtaining additional evidence, if such is available.  As a 
result of the development that has occurred, there is no 
reasonable possibility that further assistance to the veteran 
will aid in substantiating the claim.  Although the claim was 
not initially developed under the provisions of VCAA, further 
development to comply with VCAA is not warranted.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. § 3.159).   

The Board has considered whether the veteran was notified, 
pursuant to VCAA, of what medical evidence would be required 
to substantiate the claim.  However, the claim for an earlier 
effective date for the grant of service connection turns on 
the question of when his claim was received, or the date 
entitlement arose, whichever is later.  While medical 
evidence was significant when the veteran was attempting to 
reopen the claim, the current claim, which involves the 
assignment of an effective date, is not a medical question.  
For the aforementioned reasons, there is no reasonable 
possibility that further notification or assistance would aid 
in substantiating the claim.  38 U.S.C.A. § § 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. § 3.159).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2001).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1), 
(i)West 1991); 38 C.F.R. § 3.400 (q) (1) (ii), (r) (2001).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2001).

In January 1995, the RO granted service connection for 
diabetes mellitus and assigned May 10, 1993, as the effective 
date for such grant.  The RO's decision not to reopen the 
veteran's claim in June 1986 became final when the veteran 
did not submit a substantive appeal in a timely manner.  The 
June 1986 rating decision constitutes the last final 
disallowance regarding service connection for diabetes 
mellitus.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for diabetes mellitus 
should be the later date of either the date he filed to 
reopen his claim of service connection for diabetes mellitus, 
or the date that entitlement arose.  As noted above, the 
effective date assigned by the RO for the grant of service 
connection was May 10, 1993.  While it may be argued that 
entitlement to service connection arose earlier than May 10, 
1993, the veteran filed his claim to reopen his claim for 
service connection for diabetes mellitus on July 28, 1994.  
The veteran does not contend, and the record does not show, 
that the claim to reopen was filed earlier than May 10, 1993.  
For these reasons, the assignment of an effective date 
earlier than May 10, 1993 is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than May 10, 1993, for 
the grant of service connection for diabetes mellitus must be 
denied.  38 U.S.C.A. §§ 5107 (b) (West Supp. 2001).


ORDER

An effective date earlier than May 10, 1993, for the grant of 
service connection for diabetes mellitus is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

